UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-3967 FIRST INVESTORS INCOME FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek Foresters Investment Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30 DATE OF REPORTING PERIOD: MARCH 31, 2016 Item 1. Reports to Stockholders The semi-annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Foresters Investor Services, Inc., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: Foresters Financial Services, Inc., 40 Wall Street, New York, NY 10005, or by visiting our website at www.foresters.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about its Trustees. Foresters Financial™ and Foresters™ are the trade names and trademarks of The Independent Order of Foresters (Foresters), a fraternal benefit society, 789 Don Mills Road, Toronto, Canada M3C 1T9 and its subsidiaries. Market Overview FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS Dear Investor: We are pleased to provide you with our report for the six-month period ended March 31, 2016. Bond Markets The U.S. economy grew at an annualized pace of 1% during the review period. Nonetheless, the multi-year decline in the unemployment rate to a post-recession low of 5% and a tentative increase in inflation led the Federal Reserve (“the Fed”) to end seven years of zero interest rate policy in December, raising the federal funds rate 25 basis points (0.25%). Reflecting the Fed’s rate hike, benchmark 10-year U.S. Treasury yields rose from 2.04% to 2.34%, the high for the review period, in the fourth quarter. The rise in interest rates was short-lived. Global financial markets were too fragile to handle even a small rate hike. Pressure from an appreciating dollar in expectation of higher U.S. interest rates, related slowing of China’s economy and substantially lower oil prices triggered a sharp decline in the stock market and a widening in credit spreads to levels associated with recession. In response, the Fed indicated that the pace of any further rate hikes would be very gradual, and other central banks aggressively eased monetary policy, including in some instances the adoption of negative interest rates. As a result, benchmark 10-year Treasury yields declined significantly, ending the review period at 1.77%. Of note, interest rates remained low despite the fact that both oil and riskier markets rebounded in response to central bank actions. The broad U.S. bond market returned 2.5% during the review period, according to Bank of America Merrill Lynch. Against a background of substantial volatility, fixed income returns were driven primarily by the decline in longer-term interest rates (when interest rates fall, bond prices increase). Investment grade corporate bonds returned 3.3% as their higher yield, plus price appreciation, led them to outperform other high quality bonds. The Treasury sector gained 2.4%. Mortgage-backed bonds lagged the broad market, returning 1.9%. The high yield bond market returned 1.0%. With Energy as its largest sector, high yield followed the price of oil, which fell close to 15%. The Energy component of the high yield market was itself down 10.6%. Quantitative easing (purchases of bonds) by the Bank of Japan and the European Central Bank and a weaker dollar, after the Fed backed off from further rate increases, propelled non-dollar government bonds to a 7.7% return. Lastly, although the Fed ended its zero interest rate policy, money market yields remained near historically low levels, providing investors with negligible returns. Equity Markets Equities posted solid results during the period under review, despite increased periods of volatility. Stocks rallied sharply during the final months of 2015 reaching highs in November, then treading water into the year end. A sharp selloff to ed) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits (a)(1) Code of Ethics - Not applicable for semi-annual report (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 - Filed herewith (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 - Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. First Investors Income Funds By /S/ WILLIAM LIPKUS William Lipkus President and Principal Executive Officer Date: May 26, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /S/ WILLIAM LIPKUS William Lipkus President and Principal Executive Officer By /S/ JOSEPH I. BENEDEK Joseph I. Benedek Treasurer and Principal Financial Officer Date: May 26, 2016
